Case 3:10-cr-00435-PG Document 2693 Filed 02/21/19 Page 1 of 1

   

    

AO 435
(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

  
  

FOR COLRT USE ONLY

   

DUE DATE:

3 DATI
02/21/2019

6 STATE 7 ZIP CODE
PR 00919

TRANSCRIPT ORDER

2. PHONE NUMBER
787-414-3214
§ CITY

San Juan

 

Please Read Instructions:
1. NAME

PETER DIAZ SANTIAGO, ESQ.

4. DELIVERY ADDRESS OR EMAIL
oficinapeterdiaz @gmail.com

8. CASE NUMBER
10-CR-00435 (23
12. CASE NAME

  

   
 
 
  

 
  
  
  
  

  
 

9. JUDGE
HON. PEREZ GIMENEZ

   

IWOUY/EV MI 05/09/2014

 
   

United States v. BRYAN MULERO RIVERA 1a ctry San Juan i4 STATE Puerto Rico
1S. ORDER FOR

[_] APPEAL [x] CRIMINAL [] CRIMINAL JUSTICE ACT [_] BANKRUPTCY

|X] NON-APPEAL PY CIVIL | PIN PORMA PAUPERIS | | OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceevinyts) fur which transcript ts requested)

—poRTIONS is DATI(S) PORTIONS) DATES:
_| VOIR DIRE EF StIMONY eSpecity Witness)

OPENING STATEMENT (Plant)
|_| OPENING STATEMENT (Detendant)
[| CLOSING ARGUMENT Piainti?)
| | CLOSING ARGUMENT (Defendant)

| PRE-TRIAL PROCEEDING (Spey }
|} DURY INSTRUCTIONS [| OTHER (Specify)
Xx] SENTENCING 05/09/2014 oo

BAIL HEARING

CATEGORY

     
 
 
 
 

 

 

17. ORDER

ADDITIONAL
COPIES

NO. OF COPIES

     
 

ORIGINAL
(Includes Cert tied Capy to

4 Wu © au

FIRST COPY

NO. OF PAGES ESTIMATE

 

NO. OF COPIES

NO. OF COPIES

NO. OF COPIES

NO. OF COPIES

NO. OF COPIES

oT x x ne © ourt

CERTIFICATION (18. & 19.)
By signing below, | certify that I will pay all charges
deposit plus additional).

 

19. DATE | PHONE NUMBER
02/21/2019

TRANSCRIPT TO BE PREPARED BY COURT ADDRESS

    

DEPOSIT PALD
TRANSCRIPT ORDERED

TRANSCRIPT RECEIVED ft LESS DEPOSIT |

DEPOSIT PAID
TOTAL CHARGES

ORUER SE ‘i

    

ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT

      
     

PARTY RECEIVED TRANSCRIPT

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
